 



Exhibit 10.1
AMENDMENT NO. 3
     This AMENDMENT NO. 3 (this “Amendment”) is made as of the 22nd day of
December, 2004, by and among ERICO INTERNATIONAL CORPORATION, an Ohio
corporation, ERICO PRODUCTS, INC. an Ohio corporation, and ERICO EUROPE HOLDING
B.V., formerly known as ERICO EUROPA B.V., a Limited liability company organized
under the laws of the Netherlands (collectively, the “Borrowers” and,
individually, each a “Borrower”), the Banks, as defined in the Credit Agreement,
as hereinafter defined, LASALLE BANK NATIONAL ASSOCIATION, as lead arranger,
issuing bank and administrative agent for the Banks (the “Administrative
Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, as co lead arranger and
co-documentation agent, NATIONAL CITY BANK, as syndication agent, and KEYBANK
NATIONAL ASSOCIATION, as documentation agent.
     WHEREAS, the Borrowers, the Administrative Agent and the Banks are parties
to that certain Second Amended and Restated Multicurrency Credit and Security
Agreement, dated as of December 2, 2002, that provides, among other things, for
loans and letters of credit aggregating One Hundred Twenty Million Dollars
($120,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, the Borrowers, the Administrative Agent and the Banks desire to
amend the Credit Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement;
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment; and
     NOW, THEREFORE, in consideration of the premises and of the normal
covenants herein contained and for other valuable considerations, the Borrowers,
the Administrative Agent and the Banks hereby agree as follows:
     1. Amendment to Financial Covenants. Section 6.4 of the Credit Agreement is
hereby amended to delete subsection (a) therefrom and to insert in place thereof
the following:
     (a) Consolidated Net Worth. The Borrowers shall not permit the Consolidated
Net Worth (i) as of December 31, 2003, to be less than Sixty-Two Million Dollars
($62,000,000), and (ii) as of each Fiscal Quarter ending after December 31,
2003, not less than:
     (A)(1) Forty-One Million Dollars ($41,000,000) prior to the 2004 Special
Dividend, and (2) Twenty-Six Million Dollars ($26,000,000) on and after the 2004
Special Dividend; plus
     (B) an aggregate amount equal to fifty percent (50%) of Consolidated Net
Income (if any and only to the extent a positive number) attributable to each

 



--------------------------------------------------------------------------------



 



     Fiscal Year ending after December 31, 2003 (which aggregate amount shall
not be reduced by any consolidated net losses reported for any Fiscal Year
ending after December 31, 2003); plus
     (C) if such date is during and not at the end of a Fiscal Year, an amount
equal to fifty percent (50%) of the Consolidated Net Income (if any and only to
the extent a positive number) for the fiscal period consisting of the Fiscal
Quarters of such Fiscal Year that have ended on or before such date.
     2. Amendment to Consolidated Fixed Charge Coverage Ratio Definition. The
definition of Consolidated Fixed Charge Coverage Ratio as set forth in Annex II
of the Credit Agreement is hereby amended to delete the period at the end
thereof and add the following:
     , and (F) the 2004 Special Dividend.
     3. Addition to Definitions. Annex II of the Credit Agreement is hereby
amended to add the following new definition thereto:
     “2004 Special Dividend’’ means the Distribution of a Fifteen Million Dollar
($15,000,000) dividend by International to its Class “L” shareholders.
     4. Consent to 2004 Special Dividend. Borrowers have notified the
Administrative Agent and the Banks that Borrowers desire that International
declare the 2004 Special Dividend to Holding on or before December 31, 2004, and
pay the 2004 Special Dividend to Holding on or before January 31, 2005.
Section 6.3(e) of the Credit Agreement states that no Borrower shall and no
Borrower shall permit any of its Subsidiaries to, make or commit itself to make
any Distribution, loan or advance to Holding or pay any management fee to
Holding at any time other than pursuant to specific exceptions set forth
therein. Because the 2004 Special Dividend does not apply to any of those
exceptions, Borrowers hereby request that the Administrative Agent and the
Required Banks consent to the declaration and payment of the 2004 Special
Dividend as described in the first sentence of this Section 4. The
Administrative Agent and the Required Banks hereby consent to the declaration
and payment of the 2004 Special Dividend as described in the first sentence of
this Section 4 on the condition that no Potential Default or Event of Default
shall then exist or immediately thereafter shall begin to exist.
     5. Legal Fees. The Borrowers shall pay all legal fees and expenses of the
Administrative Agent in connection with this Amendment promptly upon receipt of
invoice.
     6. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Banks that (a) such Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind such Borrower with respect to the provisions hereof,
(c) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the organizational agreements of such Borrower or any law applicable to
such Borrower or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against such Borrower; (d) no Potential

2



--------------------------------------------------------------------------------



 



Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) such Borrower is not
aware of any claim or offset against, or defense or counterclaim to, such
Borrower’s obligations or liabilities under the Credit Agreement or any other
Loan Document; and (f) this Amendment constitutes a valid and binding obligation
of such Borrower in every respect, enforceable in accordance with its terms.
     7. Waiver. Each Borrower, by signing below, hereby waives and releases the
Administrative Agent and the Banks and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which such Borrower is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     8. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Illinois, without regard to principles
of conflict of laws.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     15. JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
BANKS, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE BANKS, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
in Cleveland, Ohio as of the date first set forth above.

                  ERICO INTERNATIONAL CORPORATION    
 
           
 
  By:   /s/ Jeffrey R. Steinhilber    
 
  Name:  
 
Jeffrey R. Steinhilber    
 
  Title:   CFO    
 
                ERICO PRODUCTS, INC.    
 
           
 
  By:   /s/ Jeffrey R. Steinhilber    
 
  Name:  
 
Jeffrey R. Steinhilber    
 
  Title:   CFO    
 
                ERICO EUROPE HOLDING B.V., formerly known            as ERICO
EUROPA B.V.    
 
           
 
  By:   /s/ William H. Roj    
 
  Name:  
 
William H. Roj    
 
  Title:   Director           LASALLE BANK NATIONAL ASSOCIATION,            as
the Administrative Agent, Lead Arranger                and as a Bank, and as
Issuing Bank    
 
           
 
  By:   /s/ Roy D. Hasbrook    
 
  Name:  
 
Roy D. Hasbrook    
 
  Title:   SVP    

4



--------------------------------------------------------------------------------



 



             
GENERAL ELECTRIC CAPITAL CORPORATION,
  as Co-Lead Arranger,
  Co-Documentation Agent and as a Bank
 
       
 
  By:   /s/ Christopher Cox
 
       
 
  Name:   Christopher Cox
 
  Title:   Duly Authorized Signatory
 
           
NATIONAL CITY BANK,
  as Syndication Agent and as a Bank,
 
       
 
  By:   /s/ Ronald J. Majka
 
       
 
  Name:   Ronald J. Majka
 
  Title:   Senior Vice President
 
           
KEYBANK NATIONAL ASSOCIATION,
  as Documentation Agent and as a Bank
 
       
 
  By:   /s/ Michael P. Shiplett
 
       
 
  Name:   Michael P. Shiplett
 
  Title:   Senior Vice President

5